DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application is in condition for allowance except for the presence of claim 14-20 directed to Group 2, non-elected without traverse.  Accordingly, claims 14-20 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
14. and the wall structure is in contact with the first die, wherein a through hole is defined within the wall structure by inner sidewalls of the wall structure and exposes the first die; forming a tilling material to fill the through hole within the wall structure; forming an encapsulant to laterally encapsulate the second die, the wall structure and the filling material, wherein the wall structure is in contact with the encapsulant and is separated from the second die by a portion of the encapsulant disposed between the wall structure and the second die; and -7-Customer No.: 31561 Docket No.: 095527-US-PA Application No.: 16/836,927 removing the filling material to reveal the through hole within the wall structure for accommodating an optical element.  
15. 
16. 
17. 
18. 
19. 
20. 

Status of Application
This is a Corrected Notice of Allowance to indicate the inclusion of newly added claims 21-27.
In response to Office action mailed 08/04/2021, Applicants amended claims 1-2, 5 and 10-14, and in the response filed 09/30/2021.
Claim(s) 1-13 and 21-27 are pending examination.


Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first die; a second die, electrically bonded to the first die; a wall structure, disposed laterally aside the second die and on the first die, wherein the wall structure is in contact with the first die and a hole is defined within the wall structure for accommodating an optical element; and an encapsulant, laterally encapsulating the second die and the wall structures wherein the wall structure is in contact with the encapsulant and is separated from the second die by a portion of the encapsulant disposed between the wall structure and the second die.
Claims 2-9 and 26-27 are allowed, because they depend from the allowed claim 1.  
Independent claim 10 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 10, a photonic die; an electronic die, electrically bonded to the photonic die; a polymer wall, disposed on the photonic die; an encapsulant, laterally encapsulating the electronic die and the polymer wall, wherein the polymer wall is in contact with the encapsulant and is separated from the electronic die by a portion of the encapsulant disposed between the polymer wall and the electronic die; and an optical element, laterally surrounded by the polymer wall and optically coupled to the photonic die.
Claims 11-13 and 21-25 are allowed, because they depend from the allowed claim 10.  


Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Shen et al. PG Pub 2017/0018510 teaches a microelectronic assemblies with cavities, and methods of fabrication.
	b. Shen et al. PG Pub 2015/0262902 teaches an integrated circuits protected by substrates with cavities, and methods of manufacture

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895